DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: many references in the art disclose a system and meth of for tracking patterns associated with mobile devices comprises a server computing device configured to receive location information from a mobile device associated with a user includes location information based on GPS information sent from the mobile device, the server to generate one or more activity patterns associated with the user of the mobile device includes tracking the location information over a period of time and determining one or more categories of repeated activity based on the tracking, such as found in McDonough et al. (US 2011/0022312).  The prior art of record does not teach or suggest, in the claimed combination, a system and method for accessing, by a tracking system, usage data corresponding to a plurality of tracking devices; generating, by the tracking system, a plurality of behavior models using the accessed usage data, each behavior model configured to predict a probability that a tracking device will be moved during each of one or more time intervals based on historic usage data associated with the tracking device, and each behavior model associated with a triggering condition determined based on the accessed usage data; and in response to the determination by a mobile device that a target tracking device associated with the mobile device satisfies a triggering condition associated with a behavior model, providing, by the tracking system, the behavior model to the mobile device, the mobile device configured to configure the target tracking device to operate in an operating mode based on the behavior model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (US 2011/0171970) discloses a mobile station position locating system, comprising a mobile station configured to transmit a position location signal, a plurality of base stations configured to receive the position location signal, the base station includes a reference base station configured to transmit predetermined spread codes several times as time adjustment signals, an ordinary base station configured to receive the time adjustment signals, the mobile station position locating system includes a reception time correcting section for correcting a reception time of the position location signal and a position locating section for determining a position of the mobile station. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
April 26, 2022